 DEMING DIVISION, CRANE CO.Deming Division,CraneCo. andUnited Steelworkersof America,AFL-CIO-CLC, Petitioner. Case 8-RC-9457July 12, 1976DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND JENKINSPursuant to a Stipulation for Certification UponConsent Election executed by the parties and ap-proved by the Regional Director for Region 8 onApril 26, 1974, in Case 8-RC-9457, an election bysecret ballot was conducted on May 16, 1974, underthe direction and supervision of said Regional Direc-tor.Upon the conclusion of the election, a tally ofballots, showing that of 92 eligible voters 91 cast bal-lots, of which 46 were for, and 45 against, the Peti-tioner, was furnished the parties in accordance withthe Board's Rules and Regulations.Thereafter, on June 20, 1974, the Regional Direc-tor issued a Report on Objections in which he recom-mended that the Employer's objections to the May16, 1974, election be overruled in their entirety as notproperly filed and served pursuant to Section 102.69of the Board's Rules and Regulations. On September13, 1974, the Board issued its Decision and Certifica-tion of Representative adopting the findings, con-clusions, and recommendations contained in the Re-gional Director's report.On June 2, 1975, the Board issued its Decision andOrder I in Case 8-CA-8692 wherein the Board foundthat the Employer had violated Section 8(a)(5) and(1) of the Act by refusing to bargain with Petitioneras the certified bargaining representative of employ-ees in theunit, and ordered the Employer, upon re-quest, to bargain with the Petitioner.Thereafter, the United States Court of Appeals forthe Sixth Circuit denied enforcement of the Board'sOrder.' On March 17, 1976, the Board issued an Or-der Remanding Proceeding to the Regional Directorto consider, on their merits, the Employer's objec-tionsfiled in Case 8-RC-9457. The Regional Direc-tor investigated the objections and, on April 12, 1976,issued and served on the parties his SupplementalReport on Objections. In his Supplemental Report,the Regional Director recommended that Objection1be sustained, that Objection 2 be overruled, thatthe election conducted on May 16, 1974, be set aside,and that a second election be directed. The pertinentportion of the Regional Director's Supplemental Re-port is attached hereto.657On April 26, 1976, the Employer filed exceptionsto the Regional Director's Supplemental Report anda motion to dismiss.' The Petitioner filed an answer-ing brief to the Employer's exceptions on May 8,1976.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the record in light of theexceptions and briefs, and has decided to adopt theRegional Director's findings and recommendationsas contained in his Supplemental Report on Objec-tions.Accordingly, the Employer's Objection 1 ishereby sustained.ORDERIt is hereby ordered that the election conductedherein on May 16, 1974, among certain employees ofDeming Division, Crane Co., be, and it hereby is, setaside, and that the certification issued in Case 8-RC-9457 on September 13, 1974, be, and it hereby is,rescinded.[Direction of Second Election andExcelsiorfoot-noteomitted from publication.]iReported at 218 NLRB 1302Deming Division,Crane Co v N L R B,526 F 2d 430 (C A 6, 1975)3The Employer'smotion to dismiss is denied as lacking merit In supportof its motion, the Employer noted that the Board'sOrder Remanding Pro-ceeding to Regional Director and the Regional Director's SupplementalReport on Objections carry the case number designation 8-CA-8692 al-though the United StatesCourt of Appealsfor the Sixth,Circuit had previ-ously denied enforcement of the Board's Order in the unfair labor practiceproceeding designated as Case 8-CA-8692 SeeDeming Division,Crane Cov N L R B,526 F 2d 430 (C A 6, 1975)However,although both the OrderRemanding Proceeding and the Supplemental Report inadvertently carriedthe unfair labor practice case number designation,it is apparent that theonly purpose for which the record was reopened and remanded to the Re-gional Director was to resolve the objections in the underlying representa-tion case designated8-RC-9457The Employeralso suggests that by denying enforcement of the Orderissued by the Board in Case 8-CA-8692 theSixth Circuit ousted the Boardof jurisdiction to act further in the representation proceedingTheEmployer's argument comes down to saying that because it succeeded inpersuading the court that the Employer's objection to the election shouldhave been considered,the Board,having considered and sustained the ob-jection,isnow barred from running a second election to determine thewishes of the employeesWe place no such interpretation on the court'sdecisionRather,we think it clear that the court contemplated that theBoard would fulfill its duty of determining the choice of the employees in afree and fair electionAPPENDIXSUPPLEMENTAL REPORT ON OBJECTIONSPursuant to a Stipulation for Certification UponConsent Election approved by me on April 26, 1974,inCase8-RC-9457,an election was conducted on225 NLRB No. 87 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDMay 16, 1974, among the employees in the followingdescribed unit:All office clerical employees and technical em-ployees, including draftsmen, tool designers,process engineers, power industries product spe-cialist, curve technician, senior draftsmen, ex-cluding all production and maintenance em-ployees,salesmen, industrial engineers, allexempt employees, professional employees, con-fidential employees, guards and supervisors asdefined in the Act.The tally of ballots issued after the election showsthat of approximately 92 eligible voters 91 cast bal-lots, of which 46 were cast for, and 45 against, thePetitioner. There were no challenged or void ballots.On May 23, 1974, the Employer filed one objec-tion to conduct affecting the results of the election.On June 6, 1974, the Employer raised one furtherobjection in a letter to the [Regional Director] re-ceived at the Board offices on that date. The Peti-tioner was not served with a copy of the Employer'sfirstobjection until June 6, 1974, and was neverserved with a copy of the Employer's letter to me inwhich the second objection was raised.Pursuant to the provisions of Section 102.69 of theBoard's Rules and Regulations, I caused an investi-gation of the Employer's objections to be conducted,and thereafter issued a Report on Objections on June20, 1974, in which I recommended that the objectionsbe overruled in their entirety. In reaching that con-clusion, I found that the Employer's objections werenot properly filed and served pursuant to Section102.69 of the Board's Rules and Regulations.Pursuant to Section 102.69(c) of the Board's Rulesand Regulations, the Employer filed timely excep-tions to my Report on Objections. The Petitionerfiled a Brief in Opposition to the Employer's excep-tions.Upon consideration of my Report on Objectionsand the Employer's exceptions, the Board issued aDecision and Certification of Representative on Sep-tember 13, 1974 in which it adopted my findings,conclusions, and recommendations.On October 23, 1974, the Petitioner filed an unfairlabor practice charge in Case 8-CA-8692 allegingthat the Employer had violated Section 8(a)(1) and(5) of the Act by refusing to bargain with the newlycertified Petitioner. Subsequently, I issued complainton November 26, 1974, and a hearing was held be-fore an Administrative Law Judge. On June 2, 1975,the Board issued its Decision and Order in which itfound that the Employer had refused to bargain col-lectively with the Petitioner as the exclusive represen-tative of the employees in the above-described bar-gaining unit, and ordered the Employer, upon re-quest, to bargain with the Petitioner.Deming Divi-sion,Crane Co.,218 NLRB 130.Thereafter, the Employer filed a petition for re-view of the Board's Order with the United StatesCourt of Appeals for the Sixth Circuit, and the Boardfiled a cross-application for enforcement of its Order.On December 17, 1975, the court denied enforce-ment of the Board's Order.Deming Division, CraneCo. v. N.L.R.B.,526 F.2d 430 (C.A. 6).On March 17, 1976, the Board issued an OrderRemanding Proceeding to the . . . Regional Directorin which it ordered that the record in this proceedingbe reopened. In compliance with the Board's mostrecent Order, the Employer's objections filed in Case8-RC-9457 will be considered on their merits. Aninvestigation having been made, pursuant to Section102.69 of the Board's Rules and Regulations, I here-by make the following findings, conclusions, and rec-ommendations.The ObjectionsThe Employer's original objection, which shall bereferred to as Objection 1 for purposes of this report,reads as follows:The Union prior to the election unlawfully in-duced employees to sign authorization cards bywaiving initiation fees for "anyone joining nowduring this campaign," thus buying endorse-ments and painting a false portrait of employeesupport... .By letter received in the Board's offices on June 6,1974, the Employer raised another objection, whichshall be referred to as Objection 2 for purposes ofthis report, and which reads as follows:. . . on May 30, 1974, the Company becameaware of pre-election campaigning in violationof the 24-hour rule. Just prior to his scheduledvoting time . . . [an employee] was approachedby Luther Hughes, ex-vice president of LocalUnion No. 2463, United Steelworkers of Ameri-ca,who was extolling the benefits of Unionmembership and that . . . [the employee] shouldvote for the union.Objection IIn this objection, the Employer asserts that duringits election campaign, the Petitioner offered to waiveits initiation fees for employees who joined the Peti-tioner during the campaign, thereby buying endorse-ments and creating a false impression of employeesupport.The investigation revealed that on or about March12, 1974, the Petitioner mailed a two-page piece of DEMING DIVISION, CRANE CO659campaign literature to all employees in the unit. Theliterature was signed by Howard O'Dea, staff repre-sentative of the Petitioner, and was addressed to the"Office and Technical Employees of Crane-Deming,Salem, Ohio."On page one, the document reads in pertinent part"So having told me you want me, you now have togive me evidence that I do indeed represent a majori-ty of office employees. That means sign the member-ship card enclosed and mail it back to me."Page two reads in part as follows:There will be no initiation fees for anyonejoining now during this campaign.In addition you will pay no dues until a con-tract is negotiated and approved by you, themembers... .Sign the card! Do it now! Let's get rolling.It is clear that the Petitioner was attempting to en-listemployee endorsement of its organizational ef-forts urging the signing of union authorization cardsfor the Petitioner. One of the inducements offered toemployees for obtaining their signatures prior to theelection was the waiver of initiation fees. To benefitfrom such a waiver, employees were required to join"now during this campaign."InSavairMfg. Co.,414 U.S. 270 (1973), the Su-preme Court stated that a union could preserve itslegitimate interest by the waiver of initiation fees notonly for those who have signed up with the unionbefore an election but also for those who join afterthe election.However, the Supreme Court deniedunions the right to buy endorsements and paint afalse portrait of employee support during its electioncampaign by the reduction or elimination of initia-tion fees on the condition that the employees sign anauthorization card prior to the election.The Supreme Court's tests for the validity of initia-tion fee waivers have been reiterated and applied inrecent Board cases. InEndless Mold, Inc.,210 NLRB159 at 159 (1974), the Board found that the union'swaiver was permissible where the union had stated ina letter: "INITIATION FEES:-COSt of joining UAW hasbeen waived for all Endless Mold Employees," be-cause the waiver was not conditioned on supportingthe Union in any manner. InIrwindale Division, LauIndustries, A Division of Phillips Industries, Inc.,210NLRB 182 (1974), the Board found that it was per-missible for the union to state that initiation feeswould be waived for all employees, if they were em-ployed at the time the contract was signed.InThe Coleman Company, Inc.,212 NLRB 927(1974), the Board found that the union's waiver ofinitiation fees was objectionable where the union hadstated: "The initiation fee will be waived for all pres-ent employees who make application for chartermembership in your new local union." The Boardnoted that the promise of benefit was ambiguous andwas extended in terms which lacked the critical detailof when the application for charter membership mustbe made in order to be eligible for the waiver. TheBoard found that the Union's waiver was susceptibleof an interpretation by the employees that it wouldbe to their benefit to make a union commitment be-fore the election, and thereby "come in at the groundfloor", to avoid paying the initiation fee. The Boardconcluded that it was the Petitioner's duty to clarifythe ambiguity or suffer whatever consequences mightattach to employees' possible interpretations of theambiguity. See alsoInland Shoe Manufacturing Co.,Inc.,211 NLRB 843 (1974).As set forth above, a waiver is permissible onlywhere it is unconnected with support for the unionbefore the election, unrelated to a vote in the elec-tion, and with support for the union before the elec-tion, unrelated to a vote in the election, and withoutdistinction between joining the union before or afterthe election.In the instant case, Petitioner contends that by itswaiver "there will be no initiation fees for anyonejoining now during this campaign," it meant that itscampaign, and thus the waiver, would continue untilthe contract was signed. There is no evidence, how-ever, that this interpretation was expressed to the em-ployees.Assuming, for the purposes of discussion,that the interpretation offered by the Petitioner is areasonable one, I nevertheless conclude that thewaiver is also susceptible of an interpretation by theemployees that they must make a union commitmentbefore the election. In addition, I conclude that themore generally accepted connotation of a "cam-paign" indicates that it ends with the election. "Cam-paigns" do not normally continue after the election.The Petitioner's waiver does not meet the tests forvalidwaivers as set forth inSavair, supra; EndlessMold, supra; Irwindale Division; supra;and othercases cited herein. I conclude, therefore, that thewaiver in the instant case interfered with the employ-ees' free choice in the election.Accordingly, I find that Employer's Objection I ismeritorious, and shall recommend that it be sus-tained.